DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 9-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US Pub. No. 2008/0079849) in view of Lane et al. (US Patent 7,677,815).
Regarding claims 1-3, 5, 9-12 and 16-19, Inaba teaches an electronic device, comprising:
a machine body (102);
a functional module (103), moving with respect to the machine body;
a power transmission module disposed in the machine body, including:
	a transmission unit, including a gear and rack (105, 104);
	a driving unit (108), connected with the gear, wherein the driving unit rotates the gear in a moving direction to mesh the rack so as to move the functional module in the moving direction.
a retracting module (Fig. 3), disposed in the machine body, including a holding unit connected to the rack to provide the rack an avoiding path for the rack to disengage the gear, wherein a direction of the avoiding path is different from the moving direction;
wherein the gear is under a push greater than a predetermined value, the rack is pushed by the gear to move along the avoiding path (see Fig. 3B) [claim 2];
wherein the holding unit is used for providing a foreign forcing to force the rack and engage the gear; wherein when the gear is under the push, the rack endures a force larger than a force component of the foreign forcing applying to the rack, then the rack is pushed to move by the gear, and the rack further moves the holding unit (para. 42) [claim 3];
wherein the retracting module includes a fastener member connected with the holding unit to have the holding unit and the rack to move together and to move with respect to the fastener member, the fastener is used for limiting the rack to move in the direction of the avoiding path, and the direction of the avoiding path is a direction that the rack moves away from the gear (Fig. 5, the coil spring 113 is connected to a fastener on the bottom) [claim 5];
wherein the holding unit includes an elastic member (111), and the rack is located between the elastic member and the gear (Fig. 3a) [claims 9-12];
wherein the holding unit includes a plurality of spring arms (113), each of the plurality of spring arms is connected to the rack, and each of the plurality of spring arms is integrated with the rack to form a modified rack (Fig. 5) [claims 16-19].
Inada does not specifically teach the driving unit is moving with the functional module.
Lane teaches an electronic device comprises a driving unit (516), connected with the gear, moving with the functional module (col. 3, ll. 60-63).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a driving unit as taught by Lane for said driving unit in order to automate the movement of the functional module.

Regarding claim 20, Inaba, as modified by Lane, teaches a camera device, comprising: 
		an electronic device of claim 1 above, wherein the functional module includes a photography module (para. 37).
Allowable Subject Matter
Claims 4, 6-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. Applicant alleges that Inaba does not specifically teach or disclose a retracting module, disposed in the machine body, including a holding unit connected to the rack to provide the rack an avoiding path for the rack to disengage the gear, however said argument was found unpersuasive. The applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Inaba with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Inaba discloses a retracting module, disposed in the machine body, including a holding unit (Fig. 3, items 103, 111) connected to the rack (104) provide an avoiding path to disengage with the gear (portion of the rack 104 is biased to a lifting direction (i.e. an avoiding path) to disengage with the gear 105). It is noted that the claims do not specifically recite the rack 104 is entirely disengaged with the gear when it is in the avoiding path as alleged.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852